Exhibit 10.10

UNCONDITIONAL AND CONTINUING CORPORATE GUARANTY




WHEREAS, the undersigned LIFESAFE SERVICES, INC., a Minnesota corporation, 13828
Lincoln Street NE, Ham Lake, Minnesota (the “Guarantor”) seeks to induce
CITIZENS INDEPENDENT BANK, a Minnesota corporation, 5050 Excelsior Boulevard,
St. Louis Park, Minnesota (the “Bank”) to extend credit to STERION, INC., a
Minnesota corporation, 13828 Lincoln Street NE, Ham Lake, Minnesota (the
“Borrower”);

WHEREAS, the execution and delivery by Guarantor of this Unconditional and
Continuing Guaranty (the “Guaranty”) is a condition precedent to the obligation
of Bank to extend credit to Borrower; and

WHEREAS, Guarantor will derive substantial benefits from the credit extended to
Borrower.

NOW, THEREFORE, in contemplation of the premises and of other good and valuable
consideration, the receipt of which is hereby acknowledged, Guarantor hereby
represents and agrees as follows:

1.

Guaranty.

Guarantor hereby absolutely, irrevocably and unconditionally guarantees to Bank
the punctual and full payment when due, whether at the stated date or dates for
such payment, by acceleration or otherwise, of all indebtedness, liabilities and
obligations of Borrower to Bank of every name and nature whatsoever, whether
absolute or contingent, now existing or hereafter arising, secured or unsecured,
created directly or acquired indirectly by assignment or otherwise and whether
on open account, or evidenced by a promissory note, cheek, draft, continuing
credit agreement, continuing agreement for letters of credit, continuing
agreement for bankers’ acceptances or any other instrument or document, and
whether created as maker, debtor, surety, endorser, guarantor, pledgor, account
party or otherwise, and including, without limitation, all principal, interest,
premiums, fees, cost and expense reimbursements, letter of credit reimbursement
obligations, acceptance fees and commissions and all other obligations assumed
under the documentation of such indebtedness, liabilities and obligations, all
of which are referred to herein as the “Obligations.”

2.

Payment By Guarantor.

 In the event of a default by Borrower under any of the Obligations and/or the
failure of a Borrower punctually to pay any of the Obligations when due,
Guarantor hereby agrees to make such payment punctually when and as the same
shall become due and payable, whether at maturity, by acceleration or otherwise.
Each such payment shall be made at the main office of Bank (or at such other
office as Bank shall specify by written notice to Guarantor), in immediately
available funds.

While this Guaranty is in effect, all accounts, deposits and property of
Guarantor on deposit with or otherwise in the hands of Bank arc hereby and shall
continue to be and stand pledged and impressed with a lien as collateral
security for all Obligations, and Bank shall have the same right of set-off with
respect to deposits and credits in favor of Guarantor as it has with respect to
deposits and credits of Borrower.

3.

Obligations of Guarantor Unconditional.

 Guarantor hereby agrees that:

3.1.

Guarantor’s liability hereunder is unconditional, irrespective of:

3.1.1.

the legality, validity or enforceability of the Obligations;

3.1.2.

the legality, validity or enforceability of any security interest, mortgage,
Combination Mortgage, Security Agreement and Fixture Financing Statement, or
pledge granted by Borrower as collateral for the Obligations, any guaranty,
suretyship, letter of credit or reimbursement agreement issued by any person
secondarily or otherwise liable for any of the Obligations, any security
interest, mortgage, or pledge granted by any person secondarily or otherwise
liable for any of the Obligations, any right of set-off against any deposit
account or credit on Bank’s books in favor of Borrower or any other person
secondarily or otherwise liable for any of the Obligations, or any other device
providing collateral security for payment of the Obligations, all of the
hereinabove referenced devices being referred to herein as the “Collateral
Security”;

3.1.3.

the absence of any action or effort by Bank to either resort to, enforce or
exhaust its remedies under or against the Obligations and/or the Collateral
Security;

3.1.4.

the waiver or consent by Bank with respect to any provision in the documentation
of the Obligations or the Collateral Security;

3.1.5.

the recovery of any judgment against Borrower or any action to enforce such
judgment or any other circumstance which might, absent the unconditional nature
of this Guaranty, constitute a legal or equitable discharge or defense of a
Guarantor.

3.2.

Bank may at any time, or from time to time, in Bank’s sole discretion:

3.2.1.

change, alter, renew, continue, extend and/or accelerate the time of payment of,
all or any of the Obligations, or any part or parts thereof or any renewal or
renewals thereof;

3.2.2.

replace any existing Obligation and the documentation therefor with an amended
and restated Obligation and the documentation therefor;

3.2.3.

sell, exchange, release, compromise and/or surrender all or any of the property
that is the subject of the Collateral Security, or any part or parts thereof,
with respect to which Bank may now or hereafter have an interest (the
“Collateral”);

3.2.4.

sell and/or purchase any or all of the Collateral at public or private sale, or
at any broker’s board, and after deducting all costs and expenses of every kind
for collection, sale and/or delivery, apply the proceeds of any such sale or
sales against any of the Obligations;

3.2.5.

settle or compromise any or all of the Obligations with Borrower, and/or any
other person or persons liable thereon, and/or subordinate the payment of same
or any part thereof to the payment of any other debts or claims which may at any
time be due or owing to Bank and/or other person, all in such manner and upon
such terms as Bank may see fit and without notice to or the consent from
Guarantor, who hereby agrees to be and remain bound upon this Guaranty,
irrespective of the effect upon the existence or status of the Obligations or
the Collateral Security and notwithstanding any such change, alteration,
renewal, continuance, extension, acceleration, sale, exchange, release,
compromise, surrender, application, settlement, subordination or other action
hereinabove mentioned.

3.3.

The liability of Guarantor will not be discharged except by complete and final
performance of the Obligations.

3.4.

The liability of Guarantor under this Guaranty shall be reinstated with respect
to any amount paid to Bank by Borrower which is hereafter required to be
returned to Borrower or any trustee, receiver or other representative of or for
such Borrower, upon or by reason of the bankruptcy, insolvency, reorganization,
or dissolution of such Borrower, or for any other reason, all as though such
amount had never been paid by Borrower.

3.5.

This is a guaranty of payment and not merely of collection.

4.

No Subrogation.

 No payment by Guarantor pursuant to any provision of this Guaranty or other
satisfaction of Guarantor’s liabilities hereunder shall entitle Guarantor, by
subrogation to the rights of Bank or otherwise, to any payment from Borrower,
from the proceeds of the property of Borrower or from any Collateral Security,
except after satisfaction in full of all of the Obligations and the expiration
of any and all applicable preference periods during which the payments credited
to the satisfaction of the Obligations may be required to be returned to the
payor thereof or such person’s trustee, receiver or other representative.

5.

Waivers.

Guarantor hereby expressly waives:

5.1.

notice of the acceptance of this Guaranty;

5.2.

notice of extensions of credit by Bank to Borrower and of any change in the rate
at which any of the Obligations are accruing interest;

5.3.

diligence, presentment and demand for payment of any of the Obligations;

5.4.

protest, notice of protest, notice of dishonor and notice of nonpayment or
default to Guarantor or to any other person with respect to the Obligations;

5.5.

filings of claims or proofs of claim with a court in the event of any bankruptcy
or insolvency proceedings as to which Borrower or any person secondarily or
otherwise liable for any of the Obligations is subject;

5.6.

any right to require a proceeding first against Borrower or any other person;

5.7.

any demand for payment under this Guaranty;

5.8.

any defenses available to a surety under law; and

5.9.

all other legally waivable notices to which Guarantor might otherwise be
entitled.

6.

Insolvency of Borrower.

 If Borrower becomes the subject of an order for relief under the Federal
Bankruptcy Code, as now or hereafter in effect, or any proceeding is commenced
by or against Borrower under any insolvency or other debtor relief laws, as now
or hereafter in effect, or for the appointment of a receiver for Borrower or any
of its property, or if Borrower shall make an assignment for the benefit of
creditors or shall discontinue business or become unable to pay or admit in
writing its inability to pay its debts as they come due, all Obligations of
Borrower shall, for the purpose of this Guaranty, become immediately due and
payable.

7.

Warranties and Covenants as to Financial Condition.

 Guarantor warrants and represents that to the best of Guarantor’s knowledge,
information contained in any financial statement, tax return, balance sheet or
other financial information given by Guarantor or the Borrower to the Bank, now
or in the future, is true and accurate and does not contain, and will not
contain in the future, any material misstatement or omission in any of its
contents. Further, that Guarantor will notify Bank in the event of any material
adverse change in Guarantor’s financial status and, to the extent Guarantor
becomes aware of the same, any material change in the Borrower’s financial
status.

Guarantor will comply and perform all of its duties, responsibilities and
Obligations required under this Guaranty and will not sell, mortgage, pledge or
otherwise conveyor transfer any substantial or material portion of Borrower’s
real or personal property without first having obtained Bank’s written consent.
In the event of the breach of any of the covenants and agreements herein, each
Obligation shall, at the option of Bank, be deemed for the purposes of this
Guaranty to have matured, and at Bank’s election, Guarantor shall promptly pay
to Bank all of the outstanding Obligations and Bank may take any action it deems
necessary or advisable to enforce this Guaranty.

8.

Subordination Assignment and Transfer.

 Guarantor further agrees with Bank:

8.1.

that all of the present and future indebtedness of Borrower to Guarantor shall
be and hereby is subordinated to, assigned and transferred to Bank and pledged
and made security for the payment of all Obligations;

8.2.

that Guarantor contemporaneously herewith and from time to time hereafter shall
on request execute such further endorsements, assignments or other proper
transfers as Bank may request further to evidence the assignment hereby agreed
to and made; and

8.3.

that Guarantor hereby appoints Bank and each of its Vice Presidents as
Guarantor’s attorney-in-fact in its or their name to demand and enforce payment
of said indebtedness, to prove all claims, receive all dividends and take all
other action on said indebtedness in any liquidation or any proceedings
whatsoever affecting Borrower or its property under any bankruptcy or other laws
now or hereafter in effect for the relief of debtors and in general to do any
act or take any action in regard to said indebtedness which Guarantor might
otherwise do.

9.

Termination Of Guaranty.

 This Guaranty is a continuing Guaranty and shall remain in full force and
effect irrespective of any interruptions in the business relations of Borrower
with Bank; provided, however, that Guarantor may, by notice in writing actually
received and acknowledged by an officer of Bank, terminate this Guaranty with
respect to all new Obligations incurred or contracted by Borrower after the date
on which such notice is so received and acknowledged, but this Guaranty shall
remain in full force and effect as to all Obligations existing at the date of
receipt of such notice and as to all renewals and extensions thereof until the
full payment and satisfaction thereof and the expiration of any and all
applicable preference periods during which the payments credited to the
satisfaction of the Obligations may be required to be returned to the payor
thereof or such person’s trustee, receiver or other representative.

10.

Miscellaneous.

10.1.

Notice. All notices, requests, demands or other communications (including
telecommunications) of or upon Bank or Guarantor shall be in writing and shall
be deemed to have been duly given or made if to Guarantor, three business days
after being deposited in the United States mail, postage prepaid and addressed
to Guarantor at the address appearing on the books and records of Bank as that
of Guarantor

10.2.

Expenses. Guarantor agrees that, with or without notice to or demand upon
Borrower or Guarantor, Guarantor will pay or reimburse Bank (to the extent
reimbursement has not already been made by Borrower) for all expenses, including
reasonable fees and expenses of its legal counsel, incurred by Bank in
connection with any of the Obligations or the collection thereof and the
enforcement of any provisions of this Guaranty.

10.3.

Continuing Guaranty.

This Guaranty shall be and remain binding upon Guarantor and his executors,
administrators, legal representatives, successors and assigns until termination
in conformity with the paragraph hereof designated “Termination of Guaranty.” In
the event of the death of any individual person designated as a Guarantor, an
amount equal to the outstanding Obligations guaranteed hereby shall become
immediately due and payable by the Guarantor hereunder, irrespective of whether
the underlying Obligations shall otherwise be due and payable.

10.4.

Assignments. Bank may assign its rights and powers under this Guaranty with all
or any of the Obligations, the payment thereof is hereby guaranteed, and, in the
event of such assignment, the assignee of such rights and powers, to the extent
of such assignment, shall have the same rights and remedies as if originally
named herein in the plaice of its assignor.

10.5.

Waiver of Rights. No delay on the part of Bank in exercising any rights
hereunder or failure to exercise the same shall operate as a waiver of such
rights; no notice of or demand on Guarantor shall be deemed to be a waiver of
the Obligations of Guarantor or of the right of Bank to take other or further
action without notice or demand as provided herein. In any event, no
modification or waiver of the provisions hereof shall be effective unless in
writing nor shall any waiver be applicable except with respect to the specific
person to whom and in the specific instance or matter for which given.

10.6.

Cumulative Remedies. The Obligations of Guarantor hereunder are in addition to
and not in substitution for any other Obligations or security interests now or
hereafter held by Bank and shall not operate as a merger of any contract or debt
or suspend the fulfillment of, or affect the rights, remedies or powers of Bank
in respect of, any Obligation or other security interest held by it for the
fulfillment thereof. The rights and remedies provided herein and in any other
instrument are cumulative and not exclusive of any other rights or remedies
provided by law.

10.7.

Governing Law. This Guaranty is and shall be deemed to be a contract entered
into and made pursuant to the laws of the State of Minnesota and shall in all
respects be governed, construed, applied and enforced in accordance with the
laws of said State, without reference to conflict of laws principles. If Bank
brings any action hereunder in any court of Minnesota or of the United States
located in Minnesota, Guarantor consents to and acknowledges personal
jurisdiction over Guarantor by such court or courts, waives any objection to the
placement of venue in such courts and agrees that service of process may be made
upon Guarantor by mailing a copy of the Summons to Guarantor in the manner set
forth in the subparagraph hereof designated “Notices”;

10.8.

Severability. If any part of this Guaranty is contrary to, prohibited by or
deemed invalid under the applicable law or regulations of any jurisdiction, such
provision shall, as to such jurisdiction, be inapplicable and deemed omitted to
the extent so contrary, prohibited or invalid, but the remainder hereof shall
not be invalidated thereby and shall be given fill force and effect so far as
possible, and any such prohibition or invalidity in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

10.9.

References to Bank. Each reference herein to Bank shall be deemed to include its
successors and assigns.

10.10.

References to Guarantor. The term “Guarantor” as used herein shall mean the
“Guarantor,” and each of them if more than one and each and every undertaking
shall be a joint and several undertaking. Each reference to Guarantor and any
pronouns referring thereto as used herein shall be construed in the masculine,
feminine, neuter, singular, or plural as the context may require and shall be
deemed to include the heirs, executors, administrators, legal representatives,
successors and assigns of Guarantor, all of whom shall be bound by the
provisions hereof.

IN WITNESS WHEREOF, Guarantor has executed and delivered this Guaranty as of the
26th day of November, 2003.




GUARANTOR




LIFESAFE SERVICES, INC.




/s/  Kenneth W. Brimmer






By:

Kenneth W. Brimmer

Its:

Chief Executive Officer


